DETAILED ACTION
	Claims 34-53 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on July 29, 2021 has been acknowledged and has been entered into the instant application file.
Previous Claim Objections
Claims 37 and 39-53 were previously objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 37 and 39-46 as amended now contain new matter and claims 47-53 have been rewritten into independent form.  Therefore, the objection is withdrawn.
Previous Claim Rejections - 35 USC § 102
Claim(s) 34-36 and 38 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated  by McPhail et al. (USPN 4,977,268).
The anticipated subject matter has been deleted, and the rejection is withdrawn.
Claim(s) 34-36 and 38 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spielvogel et al. (USPN 5,362,732).
	The anticipated subject matter has been deleted, and the rejection is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Base claim 34 and the dependent claims have been amended to recite that the first, second, and third drugs are now a first, second, and third “pharmaceutically acceptable drug.”  However, the original disclosure does not support the term.  The Applicant states in the remarks filed on July 29, 2021 that support can be found throughout the claims and specification as originally filed, and at, for example, paragraphs 52-53 and 60-61.  However, the citations only deals with the terms “pharmaceutically acceptable,” “drug,” and specific drugs.  Nowhere in the disclosure is the term “pharmaceutically acceptable drug,” and it cannot be shown that the original disclosure contemplated the scope of the term.  Therefore, base claim 34 contains new matter.  As claims 35-46 are dependent on a claim that contains new matter, claims 35-46 also contain new matter.
The rejection may be overcome by removing the new matter, and replacing the new matter with terminology from paragraph 53 of the disclosure as filed.
Conclusion
Claims 34-46 are rejected.  Claims 47-53 are currently allowable over the prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626